Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs motion for leave to renew its prior summary judgment motion. The renewal was based on evidence existing at the time of the prior motion, and plaintiff failed to provide a valid excuse for not submitting the additional evidence in the original application (see, Foley v Roche, 68 AD2d 558, 568). (Appeal from order of Supreme Court, Monroe County, Boehm, J. — renewal.) Present —Callahan, J. P., Doerr, Denman and Lawton, JJ.